Citation Nr: 1516586	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  11-25 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for major depressive disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel







INTRODUCTION

The Veteran served on active duty from October 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran filed a claim for depression secondary to service connected disabilities in July 2010.  In a November 2010 rating decision, the claim for major depressive disorder was granted with an evaluation of 70 percent, effective July 16, 2010.  

The Veteran has argued that his major depressive disorder results in total occupational and social impairment and warrants a 100 percent rating.  The Board notes that the Veteran has been granted a total disability based on service connected disabilities (TDIU).  However, it is unclear whether it has been considered whether the Veteran is unemployable as a result of his major depressive disorder alone.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran was last afforded a VA examination to assess his psychiatric claim in November 2010, more than four years ago.  He has also submitted several private examinations from L. Glougau, M.A., and A. Freeman, Ph.D., of Psychological Consulting Services, the most recent dated in March 2013.  The March 2013 statement indicates that the Veteran is permanently and totally disabled and unemployable.  Although a Global Assessment of Functioning (GAF) and some symptoms were included in the assessment, the examination does not include a complete mental status evaluation.      

In light of the fact that the Veteran's last VA examination is more than four years old and because the Veteran has indicated that his psychiatric symptomatology is worse than what is reflected at the April 2010 VA examination, the Veteran should be scheduled for a VA examination.  

Additionally, the Veteran submitted a statement dated in September 2009 and indicated that he was in receipt of Social Security Administration (SSA) benefits due to his service connected disabilities.  It is unclear whether the records are related to the Veteran's service connected major depressive disorder.  However, no records have been requested or received from the SSA. As VA's duty to assist extends to obtaining SSA records where they may be relevant to the issue under consideration, remand is required to obtain the Veteran's SSA records.  Murinscak v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any decisions made by the SSA and the medical records used to make those decisions.

2.  Obtain VA treatment records from May 2014 to the present.

3.  Obtain treatment records from psychological consulting services from March 2013 to the present.

4.  Then, schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his major depressive disorder.  


5.  Then, readjudicate the issues on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



